Citation Nr: 0738175	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.

4.  Entitlement to a rating in excess of 10 percent for a low 
back disability.

5.  Entitlement to a compensable rating for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1974.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which, in 
pertinent part, denied entitlement to ratings in excess of 10 
percent for sinusitis, hypertension, an anxiety disorder, and 
a low back disability.  Entitlement to a compensable rating 
for residuals of a concussion was also denied.    


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Failure to 
provide pre-adjudication notice as to the evidence needed to 
substantiate the claim is remandable error.  Overton v. 
Nicholson, 20 Vet App 427 (2006).

The Board notes that while the veteran was provided a VCAA 
notification letter in September 2002, prior to the initial 
adjudication of the claims, the letter only addressed the 
evidence necessary to substantiate a claim for entitlement to 
service connection.  The record shows that the veteran has 
not received proper VCAA notice with respect to his claims 
for increased ratings.

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) for the following action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to his claims for increased 
ratings, to include notice that he should 
submit any pertinent evidence in his 
possession, and the notice specified by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

